This is a companion case to No. 9151, this day decided by this court, and the record discloses the same identical facts as those prevailing in that case, and the opinion rendered in that case is decisive of this one.
On the authority of No. 9151, Elbert Gates v. State, this day decided, it is our opinion that this case should be reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.